Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 08, 2019

The Court of Appeals hereby passes the following order:

A19A0520. THE LOVE SHACK, INC. v. GWINNETT COUNTY, GEORGIA.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the
enumeration of errors and brief within twenty days after the appeal was docketed. See
also Court of appeals Rule 13.


      This case was docketed by this court on September 27, 2018. Appellant made
two motions to extend the time for filing its brief and the motions were granted on
10/17/18 and 11/2/18. The brief was due on 11/7/18. The brief has not been filed and
appellant has made no other motion for an extension of time for filing its brief.
Accordingly, this appeal is deemed abandoned and is hereby ordered DISMISSED.
Court of Appeals Rules 7, 23 (a).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/08/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.